Citation Nr: 0016994	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97-23 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The veteran presented testimony at a personal hearing before 
the undersigned Member of the Board in October 1997.  A 
transcript of this hearing is of record.

When this case was previously before the Board in April 1998, 
the issue on appeal was entitlement to service connection for 
hearing loss.  At that time, the Board remanded this case for 
additional development.  After the requested development was 
accomplished, the RO granted service connection and assigned 
a zero percent rating for left ear hearing loss and denied 
service connection for right ear hearing loss by a December 
1998 rating decision.

In a June 1999 statement the veteran expressed disagreement 
with the December 1998 rating decision.  Thereafter, in his 
March 2000 VA Form 9, Appeal to Board of Veterans' Appeals, 
the veteran's statement included his contention that the 
"service connected hearing loss which has been established 
in the left ear is significantly more disabling then 10 
percent."  The Board finds that the March 2000 statement 
clarifies the June 1999 statement and confirms that the 
veteran desired to appeal both the rating assigned for the 
service-connected left ear hearing loss and the denial of 
service connection for right ear hearing loss.  38 C.F.R. 
§ 19.26.  Thus, the June 1999 statement construes a timely 
notice of disagreement (NOD) as to the rating assigned for 
the left ear hearing loss.  The Board is required to remand 
this issue to the RO for issuance of a Statement of the Case 
(SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

No evidence has been presented which tends to show that the 
veteran's right ear hearing loss, first shown about 20 years 
after service, was incurred in or aggravated by service; and 
no competent evidence of a nexus between the veteran's 
current right ear hearing loss and his service-connected left 
ear hearing loss has not been presented.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
right ear hearing loss is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  VA has been unable to obtain a portion 
of the veteran's service medical records, which are presumed 
lost.  Inquiry made to the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, resulted in the receipt of a 
September 1953 service medical record which showed that the 
veteran was treated for pneumonia and immaturity.  The NPRC 
also provided a printout of information from the Office of 
the Surgeon General which reflects the September 1953 
treatment as well as treatment for hemorrhoids in April 1954 
and the common cold in December 1954.  There is no indication 
of the existence of alternative service records.

The veteran's claim for service connection for "deafness" 
was received at the RO in November 1995.  He reported that he 
had been treated for a "damaged ear" in 1956.

Private treatment records include an October 1995 letter from 
J.B. Roberts, M.D., F.A.C.S., (Fellow of the American College 
of Surgeons) which indicates that the veteran's initial visit 
was in September 1988 and surgery on his left ear was 
performed in October 1988.  Enclosed with this letter is a 
report of Preoperative History and Physical which reflects 
that the veteran was admitted with a diagnosis of mixed 
hearing loss, left ear, and he was to undergo a 
tympanoplasty.  This report also notes that the veteran "had 
a known hearing loss for a number of years following a blow 
to the ear."  With respect to the veteran's hearing loss, 
this report includes the following:

When initially examined on 09/12/88, he had mixed 
loss in the left ear with the ear conduction 
between 60 and 50 DB [decibels] for clinical speech 
frequency, bone conduction between 25 and 40 DB for 
the same frequency.  He has a high tone 
neurosensory loss bilaterally.  He [ ] also has a 
neurosensory loss in the right ear with the bone 
conduction going from 30 DB of 500 to 50 DB for the 
2,000 type per second frequency and then falling 
off for the higher frequency.  The hearing in the 
right ear averages 42 DB and the left ear is 53.  
Discrimination is good in both ears.  

An April 1996 report of VA general medical examination 
includes the veteran's recollection that, while on active 
duty in 1956, he was swimming in a pool and had a diving 
accident.  Specifically, he recalled that someone dove in 
over him while he was under water and kicked him in his left 
ear.  The veteran stated that he has experienced hearing loss 
in the left ear due to this incident.  He also reported that 
a gradual loss of hearing and speech discrimination had 
occurred over the years.  

On VA audiological evaluation in April 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
75
80
LEFT
70
70
60
95
100

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and of 68 in the left ear.  The 
examiner noted that audiologic test results indicated a 
sloping mild to severe hearing loss in the right ear and a 
severe to profound hearing loss in the left ear.  A 
contemporaneous report of VA audio-ear disease examination 
includes the veteran's report of a "significant history of 
noise exposure through the service" when he served in Korea.  

Upon consideration of the foregoing, by a May 1996 rating 
decision, the RO denied service connection for hearing loss 
on the basis that the first evidence of hearing loss was more 
than 32 years following separation from active service and 
there was no clinical evidence of hearing loss incurred while 
on active duty.  The veteran disagreed with this 
determination and proceeded with this appeal.

During his July 1997 personal hearing before a hearing 
officer at the RO, the veteran recalled that, while swimming 
in 1956, he sustained an injury as a result of being kicked 
in the left ear.  He testified that he did not receive 
treatment concerning his left ear within one year following 
discharge.  The veteran testified that, although he first 
noticed hearing loss when the accident occurred and it 
continued thereafter, it was not confirmed as hearing loss by 
a physician until he visited with Dr. Roberts in 1988.  The 
veteran further testified that the first time he noticed that 
he had a problem was when he was teaching a class in 1970 and 
one of his students called his name but he was unable to 
determine from which direction he was being called.  The 
veteran also claimed that his left ear hearing loss has 
resulted in right ear hearing loss.  

In October 1997, the veteran gave testimony at the RO before 
the undersigned Member of the Board.  His testimony included 
reading a four page written statement into the record.  A 
copy of this written statement is included in the claims 
file.  The veteran's testimony with respect to the injury 
which resulted in his left ear hearing loss is essentially 
the same as that which was provided at his July 1997 personal 
hearing before a hearing officer at the RO.  Additionally, 
the veteran reported that the hearing in his right ear began 
to fail "in the latter years."  He also recalled that he 
learned from an audiologist and a physician that, when one 
ear is bad, the other will fault eventually.  The veteran 
indicated that he does not have this information in writing.  

Records from the Social Security Administration reflect that 
the veteran was awarded Social Security Disability Insurance 
benefits in August 1996 due to his "'severe' bilateral 
hearing loss."  These records include a November 1995 report 
of audiology evaluation which notes "a long standing history 
of progressive hearing loss in each ear.  Worse left since a 
1955 swimming accident while in military service."  These 
records also include a September 1997 report of hearing 
evaluation which includes findings of bilateral mixed hearing 
loss of moderate-to-severe impairment in the right ear, 
moderate-to-severely profound impairment in the left ear, and 
abnormal ear drum compliance bilaterally in the middle ear.

In July 1998, the RO received private treatment records dated 
from September 1976 to January 1977.  These records include a 
September 1976 notation that conductive hearing loss was 
noted during a routine physical.  It is also noted that the 
veteran reported being aware of hearing loss in 1954, after 
being kicked in the ear while swimming.  

A December 1998 report of VA audiological evaluation reflects 
that the examiner, M. A. Crum, reviewed the veteran's claims 
file and considered his history of left ear injury, noise 
exposure, and bilateral hearing loss.  Upon examination, the 
veteran reported continued difficulty with hearing in a 
variety of occupational and social situations which is 
compounded by the difficulty in locating the source of 
sounds.  The examiner noted that pure tone air and bone 
conduction audiometry revealed mild to moderate mixed hearing 
loss in the right ear with air-bone gaps generally 15 to 20 
dB and moderate to severe mixed hearing loss in the left ear 
with air-bone gaps of 5 to 65 dB.  The examiner commented 
that the type and degree of hearing loss in the veteran's 
left ear could have easily been sustained as a result of 
being kicked in the left ear while under water.  With respect 
to whether any right ear hearing loss is secondary to left 
ear hearing loss, the examiner provided the following 
comment:  

It is my impression that it is highly unlikely that 
the right ear loss as described by [the veteran], 
was secondary to the left ear hearing loss.  I say 
that because [the veteran] admits that his hearing 
loss in the right ear seemed to have occurred 
gradually over a period of years much later than 
his period of active duty, and so he makes no claim 
that the hearing loss occurred at that period of 
time, only his suspicion that one ear suffers as a 
consequence to the injury to the other ear.  That 
is not consistent with my experience.  

Upon consideration of the foregoing, by a December 1998 
rating decision, the RO granted service connection for 
left ear hearing loss and denied service connection for 
right ear hearing loss.  

In his March 2000 VA Form 9, Appeal to Board of 
Veterans' Appeals, the veteran stated that he has "been 
declared 100 percent disabled by Social Security because 
of [his] hearing" and that this "should apply to 
Veterans."  Specifically, the veteran argued that the 
VA "must consider as res judicata the findings of the 
Social Security Administration or the [V]eteran's 
Administration is collaterally estopped to deny the 100 
% disability which is the determination made by the 
[S]ocial [S]ecurity [A]dministration, another arm of the 
U.S. Government."  Additionally, the veteran claimed 
that he had never been treated by "Dr. Crumb" and 
questioned "Dr. Crumb's" credibility in providing an 
opinion with respect to the etiology of the veteran's 
right ear hearing loss.  

Criteria and Analysis:  Service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1999).  This presumption 
includes organic diseases of the nervous system such as 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  In order 
to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim.  
38 C.F.R. § 3.303(b).

The initial inquiry is whether the claim is well grounded.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A mere allegation of 
service connection is not sufficient; there must be evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  For a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
See Murphy, supra, 1 Vet. App. at 81.  A claimant cannot meet 
this burden imposed by section 5107(a) merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under section 5107(a).

The veteran seeks service connection for right ear hearing 
loss, which he claims is the result of his left ear hearing 
loss.  In this regard, as noted above, service connection for 
left ear hearing loss was granted by the RO in December 1998. 

To establish service connection for right ear hearing loss, 
the record must contain competent evidence of a current 
disability (a medical diagnosis).  Here, the evidence 
demonstrates that the veteran currently has a right ear 
hearing loss disability.  He was diagnosed with mild to 
severe hearing loss in the right ear upon VA examination in 
April 1996 and with mild to moderate mixed hearing loss in 
the right ear upon VA examination in December 1998, both of 
which satisfy the criteria of 38 C.F.R. § 3.385.  
Accordingly, he has satisfied the first element of a well-
grounded claim.

The second element necessary to establish a well-grounded 
claim requires evidence of incurrence or aggravation of a 
disease or injury in service, as shown through lay or medical 
evidence.  In the case of sensorineural hearing loss, if it 
is shown to a degree of at least 10 percent within one year 
of service discharge, it may be presumed to be of service 
onset.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In the present case, the veteran has presented no 
medical or lay evidence of a hearing loss in service or 
within one year of service discharge.  The first medical 
evidence indicative of hearing loss is a September 1976 
private treatment report.  Accordingly, inasmuch as the 
veteran has not satisfied the second element of a well-
grounded claim, consideration of the third element of a well 
grounded claim (that of a nexus or relationship between the 
in-service injury or disease and the current disorder) is not 
warranted and service connection for right ear hearing loss 
on a direct basis must be denied.

Alternatively, a disability that is proximately due to or the 
result of a service-connected disease or injury may be 
service connected.  38 C.F.R. § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  However, the veteran has 
presented no competent medical evidence to show any 
etiological relationship -- including on the basis of 
aggravation -- between his right ear hearing loss and his 
service-connected left ear hearing loss.  See Heuer v. Brown, 
7 Vet. App. 379 (1995) (There was no medical evidence of any 
nexus between current right-ear hearing loss and any disease 
or injury incurred during service.)  Moreover, the December 
1998 report of VA audiologic examination, which included the 
opinion that the veteran's left ear pathology could easily be 
the result of being kicked in the left ear while under water 
and was the basis for the December 1998 grant of service 
connection for left ear hearing loss, also included the 
opinion that it is highly unlikely that the veteran's right 
ear hearing loss is secondary to his left ear hearing loss.  
Here, the only indication that the veteran has a right ear 
hearing loss as a result of his service-connected left ear 
hearing loss is the veteran's own assertion.  Since the 
veteran is a layperson, he has no competence to give medical 
opinions on diagnosis or etiology and his statements do not 
serve to make the claim as to right ear hearing loss well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v Derwinski, 2 Vet. App. 494 (1992).  Based on the 
foregoing, a plausible claim for service connection for right 
ear hearing loss is not established.

The Board acknowledges the veteran's March 2000 VA Form 9, 
Appeal to Board of Veterans' Appeals, in which he questions 
the competence of the examiner who conducted the December 
1998 VA audiology examination and provided the opinion that 
it is "highly unlikely" that the veteran's right ear 
hearing loss is secondary to his left ear hearing loss.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that the statement of reasons or 
bases provided by the Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide reasons 
for its rejection of any such evidence.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  Moreover, the Board has 
the duty to assess the credibility and weight to be given to 
the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir.1997) and cases cited therein.  In this instance, 
the Board finds that, although the December 1998 VA audiology 
examination report does not indicate whether M. A. Crum is a 
physician or a specialist with respect to diseases of the 
ear, the examination report reflects that the examiner is a 
medical professional and the opinion provided is based on a 
thorough review of the veteran's claims file, including the 
veteran's contentions and medical history.  Accordingly, the 
Board finds that the December 1998 VA examination report and 
opinions contained therein are adequate for rating purposes 
with respect to the veteran's claim.

The Board further acknowledges the veteran's argument that, 
inasmuch as he has been evaluated as 100 percent disabled due 
to hearing loss by the Social Security Administration 
(another arm of the U.S. Government), the findings of the 
Social Security Administration are res judicata and VA is 
collaterally estopped from denying the veteran a 100 percent 
rating based on hearing loss.  

The doctrine of res judicata stands for the legal principle 
that a final judgment on the merits of a claim, rendered by 
an adjudicative body of competent jurisdiction, is conclusive 
as to the rights of the parties and constitutes a bar to a 
subsequent action on the same claim by the same parties.  See 
McDowell v. Brown, 5 Vet. App. 401, 405 (1993).  The 
principle of collateral estoppel forbids relitigation of the 
same issue on the same facts.  Hazan v. Gober, 10 Vet. App. 
511, 521 (1992).

In adjudication of the veteran's claim before the Social 
Security Administration, a critical factor in the 
determination of whether the veteran was disabled due to 
hearing loss was whether he was able to perform his past 
relevant work.  However, with respect to VA adjudication of 
the veteran's claim of entitlement to service connection for 
right ear hearing loss, a significant factor in awarding this 
claim is whether the claimed disability was incurred in or 
aggravated by service or is secondary to a service-connected 
disorder.  Accordingly, as noted by the Court in Collier v. 
Derwinski, the Social Security Administration's disability 
determinations are not binding on the VA because, while there 
are significant similarities, there are significant 
differences between the two disability determination schemes.  
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

In this regard, the Board has carefully reviewed the evidence 
submitted in support of the veteran's claim before the Social 
Security Administration, but has found no competent medical 
evidence to support the contention that, based on a review of 
the veteran's medical history, his right ear hearing loss is 
attributable to his military service or secondary to his 
service-connected left ear hearing loss.  Thus, the Social 
Security Administration's determination of disability has no 
relevance with regard to the veteran's claim before VA and VA 
is not collaterally estopped by the principles of res 
judicata from adjudicating this issue.  

The veteran has not informed VA of the existence of any 
specific evidence germane to the claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform the veteran that his application is incomplete or of 
actions necessary to complete it.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 465 
(1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); cf. 
Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim is 
not well grounded and claimant inform VA of the existence of 
certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for right ear hearing loss is denied.


REMAND

As noted above, in a December 1998 rating decision, the RO 
granted service connection for left ear hearing loss and 
assigned a noncompensable evaluation.  Thereafter, the 
veteran expressed disagreement with the December 1998 rating 
decision in a June 1999 statement to the RO.  Additionally, 
in his March 2000 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran claimed that his "service connected 
hearing loss which has been established in the left ear is 
significantly more disabling then 10 percent."  These 
statements meet the requirements of a NOD as set forth under 
38 C.F.R. § 20.201.  To date, no SOC has been issued with 
regard to this claim.

The Board finds that the issue of entitlement to a 
compensable evaluation for left ear hearing has been placed 
in appellate status by the filing of a NOD as to that issue.  
Thus, the claim must be remanded to the RO for the 
preparation of a SOC.  See Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [Pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), a 
NOD initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA]; 
VAOPGCPREC 16-92 [noting in the comments that, if an issue is 
raised on the record for the first time before the Board, the 
proper course of action, consistent with the governing VA 
statutes and regulations, is for the Board to "remand" the 
issue to the RO for further development].

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
in circumstances where a NOD is filed but a statement of the 
case has not been issued, the Board must remand the claim to 
the RO to direct that a statement of the case be issued.  
Accordingly, the Board will take the following action:

The RO should issue the veteran a SOC on 
the issue of entitlement to a compensable 
evaluation for left ear hearing loss.

The Board notes that in order for the veteran to obtain 
appellate review of this issue, he must follow the regulatory 
provisions governing the submission of a substantive appeal 
in order to perfect his appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.202 (1999).  The case should 
only be returned to the Board following the issuance of the 
SOC if it is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

